DANAHY, Judge.
This is an appeal from an order entered on the husband’s petition and the wife’s counterpetition for modification of a 1965 divorce decree. The wife contests the court’s termination of her periodic alimony and its failure to award her attorney’s fees. We affirm all aspects of the order except for the denial of attorney’s fees. While we might have reached a different result from the court on the question of alimony, we do not think that it abused its discretion. Hence we will not disturb its decision. Yankow v. Yankow, 357 So.2d 468 (Fla. 2d DCA 1978); Rutenberg v. Rutenberg, 334 So.2d 633 (Fla. 2d DCA 1976).
As to the question of attorney’s fees, we believe that it was an abuse of the court’s discretion not to award them to the wife. The purpose of awarding attorney’s fees in a dissolution proceeding is to insure that both parties will have the same ability to secure competent counsel. Jassy v. Jassy, 347 So.2d 478 (Fla. 2d DCA 1977). Here, the record affirmatively demonstrates that the husband’s financial position is more than comfortable so that he can easily pay for both his and his former wife’s attorneys. On the other hand, the wife has no ready funds available and would have to deplete her meager savings in order to pay a lawyer to handle proceedings which, we should note, the husband instituted.
Accordingly, we reverse the court’s denial of attorney’s fees to the wife and remand the case with directions that it award a reasonable fee.
SCHEB, Acting C. J., and RYDER, J., concur.